EXHIBIT 10.10
 
 
This Amendment entered into on this  21st of March 2011 refers to Notes entered
into between Enterologics, Inc., a Nevada corporation and Surge Partners, Ltd.,
a Delaware Corp.




WHEREAS
 
Enterologics, Inc seeks to amend Section 1.01.0 of the Notes previously executed
and


WHEREAS




Surge Partners, Ltd is willing to provide amend those Notes as further
delineated below and



THEREFORE


Section 1.01.1   is amended to read as follows:
 
Due Date.    The entire loan and accrued interest is due and payable on the due
date October 9th, 2011or earlier, from the proceeds the Company receives from
the sale of any class of securities through a private offering or through a
registration statement that has been declared effective by the SEC, such
proceeds being in excess of Three Hundred and Fifty Thousand Dollars.




Agreed and Accepted:


Surge Partners, ltd
 
By:/S/ IRV BADER



 
Agreed and Accepted:


Enterologics, Inc
 
By:/S/ BOB  HOERR

